J-S74038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 QUINN WILLIAMS                          :
                                         :
                   Appellant             :   No. 3030 EDA 2017

          Appeal from the PCRA Order Entered August 21, 2017
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-1201401-1980


BEFORE: LAZARUS, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED MARCH 21, 2019

     Quinn Williams appeals from the trial court’s denial of his third petition

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§

9541-9546. Williams maintains that the trial court should have granted his

PCRA petition based on the holding in Miller v. Alabama, 567 U.S. 460

(2012) or should have granted him an evidentiary hearing regarding his claim.

We affirm.

     On October 29, 1980, Williams was involved in the robbery and shooting

death of James Healy in Philadelphia. On April 22, 1981, a jury convicted him

of second-degree murder, robbery, and criminal conspiracy. The trial court,

on December 2, 1981, sentenced him to a mandatory term of life

imprisonment without parole for the second-degree murder conviction and

five to ten years for the criminal conspiracy conviction, to be served

concurrently. Williams filed a direct appeal and this Court affirmed his
J-S74038-18



judgment of sentence on November 4, 1983. The Pennsylvania Supreme Court

denied allocator.

       On April 30, 1991, Williams filed a pro se PCRA petition. Appointed

counsel filed a Turner/Finley1 no-merit letter and the PCRA court ultimately

dismissed the petition on June 1, 1993. Williams did not file an appeal but did

file a second pro se PCRA petition in 1995. The PCRA court dismissed Williams

second petition as untimely, this Court affirmed the dismissal, and the

Pennsylvania Supreme Court denied allocator.

       Williams filed the instant pro se PCRA petition, his third, on February 16,

2016. In July 2017, the PCRA court issued notice of intent to dismiss the

petition without a hearing, pursuant to Pa.R.Crim.P. 907. After Williams filed

a response, the PCRA court dismissed the petition as untimely on August 21,

2017. The instant timely appeal followed.

       Williams raises the following issues for review:

       1. Whether in reviewing the [propriety] of PCRA Court’s dismissal
       of [Williams] third-PCRA filing, it was an abuse of discretion for
       the PCRA court to determine that it was untimely. . . where the
       petition was timely filed under title 42 PA.C.S.A. 9545(b)(1)(iii)
       and 9545(b)(2) where [Williams] established an after discovered
       constitutional right, that is retroactive?

       2. Whether the PCRA court erred and denied [Williams] his federal
       and state constitutional rights to due process of law by dismissing
       [Williams’s] third-PCRA petition without conducting an evidentiary
       hearing and appointment of counsel…where [Williams’]claims


____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -2-
J-S74038-18


      raised questions of disputed facts regarding the timeliness of his
      PCRA petition?

Williams’ Br. at 4.

      We begin by noting that when this Court reviews the denial of PCRA

relief, “our standard of review calls for us to determine whether the ruling of

the PCRA court is supported by the record and free of legal error.”

Commonwealth v. Williams, 196 A.3d 1021, 1026-27 (Pa. 2018) (quotation

omitted). Further, while the PCRA court’s credibility determinations, when

supported by the record, are binding on this Court, the PCRA court’s legal

conclusions are subject to a de novo standard of review. Commonwealth v.

Roney, 79 A.3d 595, 603 (Pa. 2013).

      In his two interrelated issues presented on appeal, Williams claims that

the trial court erred by concluding that his PCRA petition was untimely.

Indeed, as a prefatory matter, we must determine whether Williams’ petition

is timely because “the PCRA’s time limitations implicate our jurisdiction and

may not be altered or disregarded in order to address the merits of a petition.”

Commonwealth v. Smith, 194 A.3d 126, 132 (Pa.Super. 2018).

      A petitioner seeking post-conviction relief must file a petition within one

year of the petitioner’s judgment of sentence becoming final. Id.; see also

42 Pa.C.S.A. 9545(b)(1). A judgment of sentence becomes final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). A court



                                      -3-
J-S74038-18



does not have jurisdiction to entertain a petition filed after the one-year time-

bar unless the petitioner pleads and proves one of the time-bar exceptions.

The exceptions include:


       (i)       the failure to raise the claim previously was the result of
                 interference     by   government     officials  with   the
                 presentation of the claim in violation of the Constitution
                 or laws of this Commonwealth or the Constitution or laws
                 of the United States;

       (ii)      the facts upon which the claim is predicated were
                 unknown to the petitioner and could not have been
                 ascertained by the exercise of due diligence; or

       (iii)     the right asserted is a constitutional right that was
                 recognized by the Supreme Court of the United States or
                 the Supreme Court of Pennsylvania after the time period
                 provided in this Section and has been held by that court
                 to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). A petitioner claiming one of these

exceptions must file the petition “within 60 days of the date the claim could

have been presented.” 42 Pa.C.S.A. § 9545(b)(2).2

       In this case, Williams’ judgment of sentence became final on December

18, 1984, after the Pennsylvania Supreme Court denied allocator and the time

period for filing a petition for writ of certiorari in the United States Supreme

Court expired. See 42 § 9545(b)(3); former U.S. Sup. Ct. R. 20. Thus, the
____________________________________________


2The Pennsylvania Legislature amended Section 9545(b)(2) on December 24,
2018, to extend the time of filing to one year. However, the amendment
applies only to claims raised one year prior to the amendment or thereafter.
See 42 Pa.C.S.A. § 9545(b)(2). Here, the amendment does not apply since
Williams filed his petition more than a year before the amendment.


                                           -4-
J-S74038-18



instant petition, filed more than 30 years after Williams’ judgment of sentence

became final, is patently untimely.

      Accordingly, Williams must plead and prove at least one of the

exceptions to the PCRA’s time-bar. In his PCRA petition, Williams invokes the

third exception, regarding a newly enacted constitutional right that applies

retroactively, by citing to Miller, which held that it was unconstitutional to

sentence a juvenile to mandatory life imprisonment without parole. See PCRA

Petition, filed February 16, 2016, at 8. Moreover, the United States Supreme

Court in Montgomery v. Louisiana, 136 S. Ct. 718 (2016), concluded that

Miller “announced a substantive rule that is retroactive in cases on collateral

review.” Montgomery, 136 S. Ct. at 732. However, Miller and Montgomery

are inapposite in this case because Williams was eighteen years old, and

therefore not a juvenile, at the time he committed the crime at issue. See

Commonwealth          v.   Rodriguez,    174 A.3d 1130,   1147   (Pa.Super.

2017)(holding Miller not applicable when the appellant was eighteen at the

time of the crime).

      Moreover, although Williams concedes that he was eighteen at the time

of the crime in his PCRA petition by arguing that Miller should also apply to

appellant’s who were eighteen or older at the time of their crime, on appeal

he claims, for the first time, that he was only seventeen when he committed

the crime. As such, he asserts that the PCRA court erred by declining to grant

him an evidentiary hearing regarding the “material fact” of his age at the time

of the crime. However, Williams raises the subject of his chronological age for

                                        -5-
J-S74038-18



the first time on appeal. Therefore, the issue of his age is waived for purposes

of this appeal pursuant to Pa.R.A.P. 302(a) (“Issues not raised in the lower

court are waived and cannot be raised for the first time on appeal.”).

      Therefore, Williams’ argument that Miller applies to his case does not

warrant relief and thus his bid to plead and prove the third exception to the

PCRA’s time-bar fails. Accordingly, we conclude that the PCRA court lacked

jurisdiction to consider Williams’ petition and did not abuse its discretion by

dismissing his third PCRA petition as untimely. See Smith, 194 A.3d at 132.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/21/19




                                     -6-